  Case 18-82413       Doc 19   Filed 01/03/19 Entered 01/04/19 08:31:40               Desc Main
                                 Document     Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Western Division

In Re:                                        )                BK No.:     18-82413
Byron M. Huyghues-Despointes                  )
                                              )                Chapter: 13
                                              )
                                                               Honorable Thomas M. Lynch
                                              )
                                              )
               Debtor(s)                      )

                                        Order Confirming Plan

        The matter presented being confirmation of the plan under Chapter 13 of the Bankruptcy Code,
filed as docket no. 2 (the Chapter 13 “Plan”), having been found by the court, after due notice and
hearing, to comply with the provisions of 11 U.S.C. § 1325;

       IT IS HEREBY ORDERED that the Plan is confirmed.

       IT IS FURTHER ORDERED that:

        Notwithstanding any provision of the plan to the contrary, all property of the estate, as specified
by 11 U.S.C. §§ 541 and 1306, shall continue to be property of the estate following confirmation,
unless (1) the Chapter 13 Plan provides for surrender of the property, or (2) the property is sold
pursuant to the Chapter 13 Plan or court order.




                                                           Enter:


                                                                    Honorable Thomas M. Lynch
Dated: January 03, 2019                                             United States Bankruptcy Judge
